In an action to recover damages resulting from an unlawful sexual attack upon plaintiff while a patient at Maimonides Hospital, the hospital appeals, as limited by its notice of appeal and brief, from stated portions of an order of the Supreme Court, Kings County, dated November 19, 1979, which, inter alia, struck so much of its first affirmative defense as alleged that plaintiff’s second cause of action was barred by the one-year Statute of Limitations governing intentional torts. Order affirmed insofar as appealed from, without costs or disbursements. Special Term properly held that plaintiff’s second cause of action was not barred by the one-year Statute of Limitations governing intentional torts. We note, however, that the second cause of action sets forth a cause of action in negligence and not, as found by Special Term, in contract. As such, it is governed by the three-year Statute of Limitations (see CPLR 214, subd 5). Hopkins, J. P., Damiani, Titone and Lazer, JJ., concur.